Citation Nr: 0845050	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1975 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, and awarded same a noncompensable 
initial disability rating, effective May 1, 2005.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Albuquerque, New 
Mexico.  A transcript of the hearing has been associated with 
the claims file. 


FINDING OF FACT

Since May 1, 2005, the date upon which service connection was 
effective, the veteran's bilateral hearing loss has been 
manifested by no more than auditory acuity level III in both 
the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met since May 1, 2005, 
the date upon which service connection was effective.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code (DC) 6100 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The veteran's claim of entitlement to a compensable initial 
disability rating for service-connected bilateral hearing 
loss arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In 
this case, however, the veteran timely appealed the rating 
initially assigned for his hearing loss disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2008).  Under these provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method.  38 C.F.R.          § 4.86.

The veteran underwent VA audiological examination in July 
2005.  The RO relied upon the veteran's July 2005 results of 
audiometric testing to determine the initial disability 
rating for service-connected bilateral hearing loss.  At the 
time of audiometric testing, the pure tone thresholds, in 
decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 45 55 65 60 LEFT 45 65 80 75

The averages were 56 in the right ear and 66 in the left ear.  
Speech recognition ability was 88 percent in the right ear 
and 94 percent in the left ear.

For the right ear, the average pure tone threshold of 56 
decibels, along with a speech discrimination rate in the 88 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 66 decibels, along with a speech 
discrimination rate in the 94 percentile also warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral 
II, the appropriate rating is 0 percent under DC 6100.  38 
C.F.R. § 4.85 DC 6100 (2008).

Subsequent to the veteran's claim of entitlement to a 
compensable initial disability rating for service-connected 
bilateral hearing loss, he was afforded an additional VA 
audiological examination in October 2006.  At that time, the 
pure tone thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 50 70 65 65 LEFT 50 75 80 75

The averages were 62 in the right ear and 70 in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 88 percent in the left ear.

For the right ear, the average pure tone threshold of 62 
decibels, along with a speech discrimination rate in the 84 
percentile warrants a designation of Roman Numeral III under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 70 decibels, along with a speech 
discrimination rate in the 88 percentile also warrants a 
designation of Roman Numeral III under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral III, and the left ear is Roman Numeral 
III, the appropriate rating is 0 percent under DC 6100.  38 
C.F.R. § 4.85 DC 6100.

The veteran also underwent private audiological examination 
in October 2006.  At that time, audiometric testing revealed 
results identical to those obtained upon VA audiological 
examination in October 2006.  Specifically, the pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 50 70 65 65 LEFT 50 75 80 75

The averages were 62 in the right ear and 70 in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 88 percent in the left ear.

As determined above, for the right ear, the average pure tone 
threshold of 62 decibels, along with a speech discrimination 
rate in the 84 percentile warrants a designation of Roman 
Numeral III under Table VI of 38 C.F.R. § 4.85.  For the left 
ear, the average pure tone threshold of 70 decibels, along 
with a speech discrimination rate in the 88 percentile also 
warrants a designation of Roman Numeral III under Table VI of 
38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R.       § 4.85, 
where the right ear is Roman Numeral III, and the left ear is 
Roman Numeral III, the appropriate rating is 0 percent under 
DC 6100.  38 C.F.R. § 4.85 DC 6100.

The Board notes that the veteran has provided evidence of two 
additional instances of private audiometric testing.  
However, the results of such testing, conducted in December 
2004, and in January 2006, were rendered in graph form rather 
than a statement of pure tone thresholds, in decibels.  Thus, 
the Board is unable to accept such interpretation in an 
effort to determine hearing acuity.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (which holds that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).
The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, while there is evidence of an increase in severity 
of the veteran's service-connected bilateral hearing loss, 
according to the audiometric test results of record, as 
compared to the rating criteria, a compensable rating may not 
be granted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since May 1, 2005, the date upon which 
service connection was effective, the veteran's bilateral 
hearing loss has consistently warranted a noncompensable 
disability rating.  As the preponderance of the evidence is 
against the claim for a compensable initial increased rating, 
the "benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A.         § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

















Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


